Title: From Alexander Hamilton to Richard Harison, 19 September 1792
From: Hamilton, Alexander
To: Harison, Richard



Sir,
Treasury DepartmentSeptember 19th. 1792

I am to inform you, that for the purpose of discharging the bill drawn on me the 20th. of August last in favor of Robert Boyd & yourself, by John McComb Junr. Contractor for erecting a Light House on Cape Henry, a Warrant has this day passed the Treasury in favor of Jonathan Burrall Esquire Assignee of the said Bill, and which the Treasurer will be directed to pay in New York.
I am with Respectful Consideration Sir Your Most Obedt. Servt.
Alexander Hamilton
Richard Harison Esquire
